             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
v.                                          ) CRIMINAL NO.: 1:19-00014-KD-MU-5
                                            )
WILLIAM ERWIN TOWNLEY,                      )
                                            )
        Defendant.                          )

                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT

        Pursuant to the United States Magistrate Judge’s Report and Recommendation

(Doc. 119), and without any objection having been filed by the parties, Defendant William

Erwin Townley’s plea of guilty to Counts 16 and 21 of the Indictment is now accepted and

William Townley is adjudged guilty of such offenses.

        A sentencing hearing has been scheduled for July 26, 2019 at 1:00 p.m., in

Courtroom 4B, 155 St. Joseph Street, Mobile, Alabama 36602 under separate order. (Doc.

121).

                      DONE the 13th day of May 2019.

                                     /s/ Kristi K. DuBose
                                     KRISTI K. DuBOSE
                                     CHIEF UNITED STATES DISTRICT JUDGE
